Citation Nr: 1819697	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-42 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating for a right knee sprain, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for chronic residuals of a fracture of the left little finger, middle phalanx, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to April 1996 and from September 2004 to November 2005.  

This case comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In its decision, the RO denied requests for increased ratings for the service-connected disabilities listed above.  The Veteran timely appealed that decision.

On May 12, 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.   A transcript of that hearing is of record.

The Board remanded this case for further development in February 2013, June 2016, and most recently in June 2017.

The issue of an increased rating for a right knee sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The symptoms of the Veteran's left little finger disability have manifested by noncompensable limitation of motion and there is no potentially applicable diagnostic code with a compensable rating.

2. The symptoms of the Veteran's left little finger disability have not interfered substantially with the overall function of the hand.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's left little finger disability have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

Duty to Notify 

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).
A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vasquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vasquez-Flores v. Shinseki, 580 F.3d 1270.
With respect to his claim for an increased rating for his disability of the left little finger, the AOJ provided the required notice in a letter to the Veteran dated April 2009.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record.

The RO arranged for examinations of the Veteran's hands and fingers in August 2010, May 2013, November 2016 and, most recently, in August 2017.  

When evaluating certain disabilities, including disabilities of the hands and fingers, which are rated in part based on the degree of limited motion in the affected joint, VA is generally required to consider whether the Veteran's disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The United States Court of Appeals for Veterans Claims has interpreted 38 C.F.R. § 4.59 as requiring that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing . . . ."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

In June 2017, the Board remanded the claim for an increased compensable rating for the left little finger disability on the grounds that the November 2016 range of motion test results did not comply with Correia.  On remand, the AOJ obtained a new examination report which noted whether or not pain was present during each of the testing methods described in 38 C.F.R. § 4.59, but did not specifically provide the range of motion test results, in degrees, for each testing method.  As the Board will explain below, this examination report did not strictly comply with Correia.  Nevertheless, when the information in the examination reports is considered with respect to the specific diagnostic code used to rate the relevant disability, the Board finds that the failure to do so was harmless error.  See Sowers v. McDonald, 27 Vet. App. 472, 482-81 (2015).  Sowers considered a claim for an increased rating under Diagnostic Code (DC) 5230 (limitation of motion of the ring or little finger) which is the same DC assigned to this Veteran's left little finger disability.  In Sowers, the Court rejected the appellant's argument that, under § 4.59 (the same regulation interpreted in Correia), the appellant was entitled to at least a compensable rating for painful motion because DC 5230 provides only a noncompensable rating. 

As the Court explained, "Reading § 4.59 in conjunction with DC 5230, [the appellant] is not entitled to a compensable rating under this DC.  Section 4.59 intends to recognize actually painful joints and provide at least the minimum compensable rating for the joint.  There is no minimum compensable rating under DC 5230, that is, any level of disability warrants a 0% rating.  DC 5230's specific finding that there is no impairment in earning capacity for any limitation of motion of the ring finger trumps the general intent of § 4.59 to compensate painful motion with at least the minimum compensable rating."  Id. at 480 (emphasis in original).

As the Court explained in Sowers, since no degree of limited motion is compensable under DC 5230, the failure of the VA examiners to strictly comply with 38 C.F.R. § 4.59 is harmless error.

The duty to assist requires the Board to enforce compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In his January 2011 hearing testimony, the Veteran said that symptoms associated with his left little finger disability were more severe than they were when he was previously examined, and the Board remanded the claim for a new examination.  The RO complied with the February 2013 remand orders by arranging the May 2013 VA examination and by providing another opportunity for the Veteran to identify medical providers with records relevant to his left little finger disability.  In November 2015, the Veteran's authorized representative submitted a written statement which, once again, asserted that the experienced an increase in the severity of the same disability.  The RO complied with the Board's subsequent June 2016 remand orders by arranging the November 2016 VA hand and finger examination.  The RO substantially complied with the Board's most recent June 2017 remand instructions by obtaining copies of his most recent 
VA medical treatment records and by arranging the August 2017 hand and finger examination.  Although the most recent report does not strictly comply with Correia, that error is harmless for the reasons mentioned above.  

As the Veteran has not identified additional evidence pertinent to the issues on appeal and as there are no additional records to obtain, no further assistance is required to comply with the duty to assist.


II. Increased Rating for Left Little Finger Disability

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).
With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).

When assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). 

In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 38 C.F.R. § 4.59; see also Correia, 28 Vet. App. at 169-170.  As the Board has explained, the Veteran is in receipt of the highest rating possible under the applicable diagnostic codes based on limitation of motion.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.

The Veteran has been assigned a noncompensable rating for his left little finger disability under DC 5230.  The Board has also considered the possibility of using a hyphenated code reflecting for residual conditions resulting from the traumatic arthritis.  See 38 C.F.R. § 4.27.

According to DC 5010, arthritis, due to trauma, substantiated by x-ray findings, is to be rated as arthritis, which is rated under DC 5003.  Id.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Id.  In general, if the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 may be assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  In the absence of limitation of motion, ratings are awarded if there is involvement of 2 or more major joints or 2 or more minor joint groups.  Id.

Under DC 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5230.  The rating schedule states that, as applicable to the little finger, the metacarpophalangeal joint (MCP) has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion and the distal interphalangeal joint (DIP) has a range of motion of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a.

DC 5227 (Ring or little finger, ankylosis of) is a potentially alternative DC.  Under DC 5227, a noncompensable (0 percent) disability rating is assigned for unfavorable or favorable ankylosis of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5227.

A note to DC 5227 instructs to the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  With respect to amputation, under DC 5156, compensable disability ratings of 10 or 20 percent may assigned for amputation of the little finger.  38 C.F.R. § 4.71a, DC 5156.

	(CONTINUED ON NEXT PAGE)

Factual Background

During his first period of active duty service, the Veteran injured his left little finger during weight training.  Between his first and second periods of active duty, he successfully applied for service connection for residuals of an in-service fracture of the middle phalanx of the little finger.  A noncompensable rating was in effect from April 1996 until the Veteran returned to active duty in April 2004.  The same rating was resumed in November 2005.  The Veteran filed the pending claim for an increased rating in January 2009.

The RO arranged a VA hand and finger examination in August 2010.  The examiner described the course of the Veteran's condition since onset as intermittent with remissions and indicated that the Veteran's uninjured right hand was his dominant hand.  In the left hand the examiner noted an overall decrease in hand strength and dexterity.  But there was no history of flare-ups of hand joint symptoms.  

The August 2010 examiner reported limited motion of the left little finger and objective evidence of pain on active range of motion.  For the metacarpophalangeal joint (MCP) range of motion was normal, i.e., zero to 90 degrees.  Range of motion in the proximal interphalangeal joint (PIP) was reduced to 85 degrees (normal is zero to 100).  The distal interphalangeal joint (DIP) had a range of motion of zero to 30 degrees (normal is 70 or 80 degrees).  There was also objective evidence of pain after repetitive motion, but without additional limitation of motion.  The examiner did not record the position, in degrees, where objective evidence of painful motion began.  There was normal range of motion in the opposite uninjured joint - i.e., the right little finger.  There was no amputation of a digit or part of a digit.  There was no deformity of any digits.  The examiner indicated that the Veteran worked full-time as a medical support assistant.  In the examiner's opinion, the left little finger disability had no effects on the Veteran's usual occupation.  

Pursuant to the Board's February 2013 remand orders, another VA examination took place in May 2013.  The diagnoses were healed compound fracture and malunion of left little finger.  The Veteran's symptoms included pain, stiffness, paresthesia, and weakened grip.    Once again, the Veteran reported that flare-ups did not impact the function of his hand.  According to the examiner, there was limited motion in the left little finger.   The report indicates that the Veteran could perform repetitive use testing and that there was no additional limitation of motion after three repetitions.  The examiner did not indicate the extent of left little finger range of motion in degrees.  

According to the examiner, there was a scar 3 centimeters long and two millimeters wide, which was completely healed, mature, soft pliable, and freely movable with no keloid or discoloration and no depression.   The examiner indicated that the Veteran's finger condition did not create such functional impairment that no effective function remained other than that which would be equally well served by amputation with prosthesis.

The Veteran was able to oppose his left thumb.  There was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  According to the examiner, muscle strength test results indicated normal strength (5/5) for both right and left hand grip.  There was no ankylosis.   

According to the May 2013 examiner, the finger condition did impact the Veteran's ability to work.  To identify this effect the examiner summarized the Veteran's description of the effects of his disability.  His ability to grip, lift and carry large and heavy objects was limited.  Repetitive activities involving use of the left hand caused fatigue.  In the examiner's opinion, pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or when the joint was used over a period of time.  He supported this opinion by explaining that, "Repetitive strength measurements listed above showed no change after repetitive use."

The next VA relevant examination took place in November 2016.  The diagnosis and the description of the relevant medical history were substantially similar to the information provided above.  The Veteran told the examiner that he experienced flare-ups of the hand, finger or thumb joints.  The examiner recorded the following description of flare-ups: "In cold weather he states it is harder to bend the little finger on [the left] hand and has more pain.  He states his grip is weaker because of pain when cold, he states he normally has less strength in that hand because of the finger."  The Veteran told the examiner that he was still employed as a medical support assistant with the VA.  The examiner wrote, that, "he states he can do his job but is a little slower because of his [left] little finger pain."  

Right finger range of motion test results were entirely normal, with no pain during the use of the right hand.  For the left little finger, there was a range of zero to 90 degrees in the MCP joint; zero to 100 degrees in the PIP joint; and zero to 60 degrees in the DIP joint.  The Veteran did not have a gap between the pad of the thumb and the fingers of his left hand.  Nor was there a gap between the finger and proximal transverse crease of the left hand on maximal finger flexion.  In the examiner's opinion, the Veteran's abnormal range of motion in the left little finger did not itself contribute to functional loss.  But there was evidence of pain with the use of the hand.  

There was also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  But the examiner described this as a "slight tenderness" restricted to the middle phalanx of the left little finger.  The Veteran was able to perform repetitive use testing and there was no additional functional loss after three repetitions.  The Veteran denied flare-ups.  Muscle strength was normal (5/5) in both hands and there was no muscle atrophy.  There was no ankylosis of any thumb or finger joints in either hand.  

According to the November 2016 examiner, the distal phalanx of the left little finger was angled 12 degrees in the radial direction at the DIP joint.  The Veteran still had a scar, but the total area of the scar was not equal to or greater than 39 square centimeters or located on the head, face, or neck.  The scar was not painful or unstable.  The examiner measured the scar and indicated a length of 1.5 centimeters and a width of 0.2 centimeters.  The scar was no more tender than the rest of the soft tissue of the left little finger middle phalanx.  The Veteran did not use assistive devices and, according to the examiner, there was not functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies of the left hand were available and demonstrated degenerative or traumatic arthritis.  

The November 2016 examiner described the residuals of in-service fracture as follows: "fracture to mid phalanx of left 5th finger resulted in deviation of distal tendon and abnormal mechanics leading to degenerative joint disease to the distal interphalangeal joint and radial deviation of the distal phalanx with loss of 10 degrees flexion at the distal joint with pain at last 2-3 degrees flexion of the distal IP joint."

The examiner commented on the effect of this disability on the Veteran's work: "were he required to perform forceful pushing with his left 4th fingertip with the finger essentially fully flexed, his pain could interfere with doing so.  However, that is not something he would be expected to do in most jobs including his current job.  He reports decreased grip strength, but on exam no significant weakness was detected."  

The most recent finger conditions examination took place in August 2017.  The diagnosis and medical history sections reported essentially the same findings as the previous reports.  The Veteran told the examiner that his left little finger hurts with gripping objects, but that the condition had mostly stayed the same.  The Veteran did not report flare-ups of the hand, finger or thumb joints.  

Range of motion tests results were completely normal in the right hand.  Initial range of motion test results were also normal in the left hand: the examiner reported a range of zero to 90 degrees in the MCP joint of the left little finger; range of motion in the PIP joint of the same finger was zero to 100 degrees; range of motion in the DIP joint of the left little finger was zero to 70 degrees.  There was no gap between the pad of the thumb and fingers of the left hand.  However, the Veteran exhibited pain during finger flexion and finger extension and there was evidence of pain with use of the left hand.  There was no gap between the finger and the proximal transverse crease of the hand on maximal finger flexion.  According to the examiner, the pain did not result in functional loss during initial range of motion tests of the left hand.  

The Veteran was able to perform repetitive use testing using both hands and there was no additional functional loss or range of motion loss after three repetitions.  In the left little finger range of motion test results remained normal.  Muscle strength test results were normal (5/5) in both hands and there was no muscle atrophy.  There was no ankylosis in the finger or thumb of either hand.  The examiner measured the Veteran's left little finger scar, which was 3 centimeters long and 0.2 centimeters wide.  The scar was not painful or unstable and the Veteran did not use assistive devices.  According to section XI of the examiner's report ("Remarks"), "there was no evidence of pain on passive range of motion testing of the right hand.  There is no evidence of pain on non-weight bearing testing of the right hand.  There is objective evidence of pain on passive range of motion of the left hand.  There is objective evidence of pain on non-weight bearing testing of the left hand."   

In addition to the examination reports, the Board has reviewed the Veteran's regular medical treatment records for the relevant appeal period (January 2009 to the present).  A VA orthopaedic surgery note, dated December 2009, noted degenerative joint disease of distal interphalangeal joint (DIP).  The surgeon noted pain and reduced range of motion in the DIP (45 degrees), normal PIP and MCP motion, and slightly reduced strength - 4/5 ("active movement against some resistance") as opposed to 5/5 (normal).  The surgeon recommended non-steroidal anti-inflammatory medication (NSAIDS) or NSAIDS cream to treat finger pain.   According to a December 2009 VA nursing note, the Veteran estimated the severity of his left little finger pain as 3 on a scale of 1 to 10.

According to another VA orthopaedic surgeon's note, in October 2010 the Veteran experienced a painful "locking" sensation in the left little finger.  In November 2010 the surgeon noted that there was full range of motion in the left little finger, but grip and flexion were painful.  A VA nursing note, dated December 2010, described pain in the left little finger.  The Veteran estimated the intensity of the pain as 4 on a scale of 0 to 10.

Between December 2010 and April 2015, the VA medical treatment records concerning the fingers mostly concern a skin rash, which does not appear relevant to the Veteran's in-service fracture.  A VA primary care note, dated April 2015, described chronic pain in the fingers.  The Veteran visited a VA physician assistant in August 2016, who described complaints of longstanding pain in the middle segment of the left small finger as well as frequent "locking" when trying to use the finger.  An imaging study indicated "a well healed long oblique fracture of the middle phalanx.  There is maintained joint space at the PIP and DIP joints."  The assessment was that, "Despite the pain, he has good [range of motion] and function with the finger.  Any surgical intervention would risk making the finger worse than [it] currently is.  He is encouraged to use the finger and hand as tolerated for normal activities."

The Board has considered the Veteran's relevant hearing testimony.  According to the Veteran, the August 2010 VA hand and fingers examination was not very thorough.  The Veteran also testified that his finger "locks up on me all the time" and that typing can be painful using his little finger.  He described the intensity of his finger pain as 3 or 4 on a scale of 0 to 10.

Analysis

The Board finds that the preponderance of the evidence shows that a compensable rating for the left little finger is not warranted.  Specifically, under the applicable criteria, any limitation of motion is noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Although 38 C.F.R. § 4.59 provides that actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion under DC 5330 or any other potentially applicable diagnostic code.  Therefore, a compensable rating for current residuals of the in-service fracture, right little finger is not warranted.  See Sowers, 27 Vet. App. at 480; Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015). 

A note following DC 5227 instructs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  In this case, the preponderance of the evidence indicates that functional limitations associated with the Veteran's left little finger are not analogous to amputation.  The VA examiners unanimously opined that there was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.   

Likewise, the preponderance of the evidence is against a finding that residuals of the in-service left little finger fracture caused significant limitation of other digits or interfered with the overall functioning of the hand.  Throughout the appeal period, range of motion was normal in all fingers other than the left little finger.  The disability never caused a gap between the pad of the thumb and fingers of the left hand.  In spite of the Veteran's statements of lost grip strength in his left hand, muscle strength test results were always either completely normal (5/5) or only somewhat reduced (4/5 or "active movement against some resistance").  

In his hearing testimony, the Veteran testified that the area around his scar was painful during the August 2010 hand and finger examination.  The Board has therefore considered assigning a separate rating for the scar associated with his in-service left little finger fracture.  Under 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2015).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id. Note (2).

The medical evidence, including every examination report to consider the Veteran's scar, demonstrates that the left little finger scar was not painful or unstable.  According to the November 2016 VA examiner, the scar tissue was no more painful or tender than the surrounding soft tissue of the middle phalanx of the left little finger.  

For these reasons, a compensable schedular rating is not warranted for residuals of the Veteran's in-service left little finger fracture.

Extraschedular Considerations

In the appellate brief filed in March 2018, the Veteran's representative suggest that an increased extraschedular rating is warranted for his claimed disabilities, including current residuals of his in-service little finger fracture. 

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.  It is rated under DC 5230, which specifically considers limitation of motion.  DC 5230 is part of a series of regulations concerning the musculoskeletal system, including 38 C.F.R. §§ 4.40, 4.45, and 4.59.  These regulations specifically consider the effects of pain, weakness, and fatigability.  Moreover, the evidence fails to show that the Veteran's disability picture exhibits other related factors such as those described by the regulation as governing norms - for example, frequent hospitalization or marked interference with employment.  The record reflects that the Veteran has remained capable of full-time employment throughout the appeal period, in spite of his left finger disability.  The relevant disability is located in his non-dominant hand and, although it can make typing more painful when the Veteran uses his left little finger, it is significant that functional capability remains normal in all of his other fingers and that his muscle strength test results have been normal.  Indeed, the Veteran told the November 2016 VA examiner that, "he can do his job but is a little slower because of his [left] little finger pain."  There is no evidence of any hospitalization for symptoms associated with the left little finger.  

Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.


ORDER

Entitlement to an increased rating for chronic residuals of a fracture of the left little finger, middle phalanx, currently evaluated as noncompensably disabling, is denied.


REMAND

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the Board explained in its most recent remand, a VA knee conditions examination report, dated November 2016, was inadequate to decide the Veteran's right knee increased rating claim because the range of motion test results provided by the examiner failed to comply with 38 C.F.R. § 4.59 and Correia.  The Board remanded the claim with instructions to schedule a new VA knee examination.  

The requested examination took place in August 2017.  Unfortunately, because it fails to comply with Correia, the report is inadequate to decide the claim.  The Board cannot find that this error was harmless, as in the case of the left little finger disability, because higher compensable disability ratings based on limited motion are potentially available under the applicable diagnostic code.

Part 15 ("Remarks") of the August 2017 report indicates that there was objective evidence of pain on passive range of motion testing of the right knee and also objective evidence of pain on non-weight bearing testing of the right knee.  But the examiner's report did not actually provide the range of motion test results for passive motion or for non-weight bearing.  

One potential interpretation of the final sentence of 38 C.F.R. § 4.59 - "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . ." - is that the information provided by the examiner is sufficient.  This is true, the argument continues, because the text of the regulation requires only that the examiner test "for pain" and the examiner in this case has done that by indicating whether or not the Veteran experienced pain during range of motion testing in non-weight bearing.

But there are several parts of the Court's opinion in Correia which suggest that it is not enough merely to indicate whether or not pain was present during a test.  In the part of the decision which considered whether § 4.59 was ambiguous, the Court explained the role of the regulation in the context of other regulations which apply generally to disabilities of the musculoskeletal system.  "In that context, then, we read the final sentence of § 4.59 as explaining the kinds of test results that 'should' be obtained to permit an adjudicator to assess the effect of painful motion - range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances."  Correia, 28 Vet. App. at 165.  It is difficult to see how test results which merely indicate the presence or absence of pain would permit an adjudicator to assess the effect of pain on range of motion.  To do so effectively, it would be useful for the adjudicator to have the full results of each range of motion test - i.e., the range of motion, in degrees, of the relevant joint using each of the testing methods identified in the regulation.

The Correia opinion continues with analysis of the proper interpretation of § 4.59. This part of the Court's analysis indicates that the regulation should be read together with 38 C.F.R. §§ 4.40 and 4.45. The Court explained that, "[§ 4.40] states that it 'is essential' that an examination on which a disability rating is based 'adequately portray the anatomical damage and the functional loss' that occurs as a result of those elements.  Section 4.45 explains that 'the factors of [joint] disability reside in reductions of their normal excursion of movements in different planes."  Correia, 28 Vet. App. at 169 (internal short form citations and explanatory parenthetical omitted).  "Neither of those regulations, however, explains how that information should be obtained, except that § 4.40 refers to 'an examination,' but the Secretary has answered this question in § 4.59."  Id. 

If § 4.59 was intended to accomplish the purposes of § 4.45 - one of which is to assess "reductions in [the] normal excursion of movements [of the joint] in different planes" - the most reasonable reading of §4.59 requires the examiner to provide detailed range of motion test results, not merely an indication of whether or not pain was present.  The final sentence the Court's regulatory interpretation analysis supports this conclusion: "Consequently, we are left with the inescapable conclusion that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of §4.59."  Id. at 169-70.

When an appeal is remanded, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To enforce its prior orders concerning the specific range of motion tests required by Correia, the Board must remand the case for a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since June 2017.

2. Schedule a VA knee examination to ascertain the current severity of the Veteran's service-connected right knee disability.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the right knee disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's left and right knee and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, and the range of motion in the opposite, undamaged joint.  The examiner's report should describe objective evidence of painful motion, if any, during each test.  IT IS NOT SUFFICIENT MERELY TO INDICATE WHETHER OR NOT PAIN WAS PRESENT DURING ONE OF THE REQUIRED RANGE OF MOTION TESTS. If any of these findings are not possible, please provide an explanation.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or after repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

3. The AOJ must ensure that the examination report requested above is in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


